DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    BUBBAS EAST COAST RODS & CUSTOMS OF FLORIDA, INC.,
                    a Florida corporation,
                          Appellant,

                                     v.

               MICHAEL LARKINS and GREG LARKINS,
                           Appellees.

                               No. 4D17-606

                          [November 16, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser and Edward A. Garrison, Judges; L.T.
Case No. 50-2016-CA-000566-XXXX-MB.

   Carlos M. Recio, Washington, D.C., for appellant.

   Gene D. Lipscher of Gene D. Lipscher, P.A., Jupiter, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.